DETAILED ACTION

Amendments to the claims have been recorded.

Response to Amendment
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new references being used in the current rejection.

Applicant’s argument’s regarding Cross-Reference is not persuasive.  A statement of “incorporated herein by reference in its entirety.” is not sufficient.   Particular page number of the citation was not provided as clearly presented in the case law

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper incorporated by reference


Regarding Applicant’s Specifications incorporating 2 pages of numerus incorporated by reference arts by merely stating “which are hereby incorporated by reference in their entireties” is improperly incorporated by reference.  When incorporating by reference, the original Specifications must provide written descriptive support for a citation to a particular reference by a specific journal, volume, and page number for the citation.  The general statement of “which are hereby incorporated by reference in their entities” is not sufficient.
  
BPAI says incorporation by reference requires "specific journal, volume, and page number for the citation"

Takeaway: A biotechnology patent application dealing with soluble protein mutants for treating melanoma referred to a non-patent article as "Ujvari et al., 2001." During prosecution, the Applicant amended the specification to include information from this article in order to overcome written description and indefiniteness rejections. The Examiner then objected to the amendment as new matter, finding that the specification's incorporation by reference was ineffective because the article was referred to only by author name and year. On appeal, the Board agreed, finding that the "original Specification failed to provide written descriptive support for a citation to a particular Ujvari reference by a specific journal, volume, and page number for the citation." The Board noted that the general statement “[a]ll of the publications and patent applications and patents cited in this specification are herein incorporated in their entirety by reference” was not sufficient. (Ex parte Petrescu, BPAI 2011.)
	Applicant’s continuity data only shows a provisional Application 61/612,049, and a PCT application US 18/67630 as it relates to this Applications.  However applicant’s specifications states “This application claims priority to U.S. provisional application number 62/612,049, filed December 29, 2017, the contents of which are incorporated herein by reference in its entirety. 


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breazeal US 20160193732 in view of Jeong US 20170322648.

Regarding claim 1, 8, and 15 the limitation of “based on a change in a magnetic field between the animatronic device and the user device; in response to the detected proximity,” Examiner note that this limitation could be met by any nearfield communication device such as Wi-Fi, Bluetooth, and other linking device taught by Breazeal as all wireless signals are magnetic.  See Maxwell’s right-hand rule.  Applicant’s specifications para 111 recite a magnet.  In practicing compact prosecution Examiner has introduced the art of Jeong but Examiner clearly notes that further amendments are required to clearly recite “a magnet” to properly overcome the art of Breazeal. 

Based on MPEP 2111.04 “wherein, when…”, Claims 1-7 are method claims comprising conditional statements of “wherein”.  Although all of the limitations have been addressed, not all of the conditional limitations must be addressed for a proper rejection.  Further regarding ‘wherein’ as in claim 1 “wherein the animatronic device is to be used to…” particularly “to be used to”; Examiner notes that no patentable weight can be given to limitations ‘wherein’ and “to be used to” as it relates to aspects of intended use.

Regarding claim 1, Breazeal discloses a method, implemented on a machine having a processor (hardware architecture 500 may be configured to include an electrical architecture based on a COTS processor from the embedded control and robotics space...", para [0131)); 

storage (PCD 100 makes use of data stored in local memory forming a part of PCD 100...", para (0137)); and 

a communication platform capable of connecting to a network for activating a head of an animatronic device (the PCD 100 may be configured to connect to external networks through one or more data connections.", para [0155]; abstract, para [0037), para 147 ability to build rapport with the user. i.e. mirror behavior, mimic head poses, etc.) Also relating to animatronic head and body [para 458] Also teleconferencing and body [162]; body and animation [para 96]; 

comprising: 

detecting, by the animatronic device, proximity between the animatronic device and a user device (a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between [proximity] the PCD 100 and an associated mobile device), para (0436));

in response to the detected proximity, awaking the head of the animatronic device from an inactive state, (network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device), and active prompting to deliver. para (436); If a stranger is in line of sight or detected via voice [both sight and voice are proximity], the PCD may go into passive awareness mode [awaking].  If it detects interest from the stranger, it should introduce itself [also awaking] without being repetitive. para (460); PCD social code may provide for the ability to build rapport with the user. i.e. mirror behavior, mimic head poses [awaking the head], etc. para 147)  

wherein the head in the inactive state is in a down position and in an erected position when it is awaken; and conducting, by the animatronic device, a human machine dialogue with a user of the user device via the awaken head of the animatronic device. (The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' [erected head] commands or turning the power on after more than 3 hours asleep [down position] or off between 11 pm and 11 am local time, for example., para (0452)). PCD social code may provide for the ability to build rapport with the user. i.e. mirror behavior, mimic head poses [awaking the head], etc. para 147) Also (PCD 100 may also generate its own expressive body movements to suit the situation, such as postural mirroring and synchrony to build rapport. para 297) Also (PCD 100 may be animated and reactive to a user, such as by, for example, blinking and looking down if the remote participant pauses for a determined amount of time, para 164) It is noted that Breazeal teaches head poses.  Head in a down position or an in erected head position are simple Aesthetic design changes MPEP 2144.04.

Breazeal teaches all of the limitations of claim 1, but does not explicitly teach “based on a change in a magnetic field between the animatronic device and the user device;” However Jeong para 80-81 teaches The proximity sensor 141 may include a sensor to sense presence or absence of an object approaching a surface, or an object located near a surface, by using an electromagnetic field, infrared rays, or the like without a mechanical contact. The proximity sensor 141 may be arranged at an inner region of the electronic device covered by the touch screen, or near the touch screen.; The proximity sensor 141, for example, may include any of a transmissive type a magnetic type proximity sensor and the like. 
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Breazeal in view of Jeong for the purpose of detecting proximity using a magnetic type sensor such that the claimed invention as a whole would have been obvious.  

Regarding claim 2, Breazeal and Jeong disclose the method of claim 1. Breazeal further discloses, wherein the proximity between the agent device and the user device is detected via at least one of contactless proximity detection (Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device [contactless proximity, voice and sight], para [0436]; The PCD may be programmed to engage in a social dialogue with the user para [151]) Also ([0269] The identifying parametric data may be used to identify the presence of the person [user device] using, for example, voice recognition, facial recognition and the like utilizing one or more of the sensors [Bluetooth and Wi-Fi are both proximity capacitive sensors] 102 capacitive sensors are proximity sensors, 104 touch screens are proximity sensors, 106 cameras are proximity sensors, 108, 112 described above. The parametric data may be stored locally, such as within a memory of PCD 100, or remotely on a server with which PCD 100 is in wired or wireless communication such as via Bluetooth, WiFi and the like. Such parametric data may be inputted into PCD 100 or server manually or may be acquired by the PCD 100 over time or as part of an initialization process)

event driven proximity detection (The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example., para [0452)); 

physical contact proximity detection (The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example, para [0452)); and electrical proximity detection The PCD 100 may have several different animations corresponding to “wake up” Verbal or tactile commands or other audiovisual events or turning the power on/connecting a power source when it has been asleep or off for <=48 hours.", para (0450)).

Regarding claim 3, Breazeal and Jeong disclose the method of claim 2. Breazeal further discloses, wherein the contactless proximity detection is based on at least one of: a magnet present on the animatronic device so that when the proximity of the user device causes a magnetic response; near field communication (NFC); radio frequency identification (RFID); and wireless network detection (Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device. para [0436]; para (0037)).

Regarding claim 4, Breazeal discloses the method of claim 2. Breazeal further discloses, wherein the event driven proximity detection includes at least one of: detecting a pre-defined auditory event (The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example., para [0452)); detecting a pre-defined visual event; and detecting a re-defined event in multimodal domain.

Regarding claim 5, Breazeal and Jeong disclose the method of claim 2. Breazeal further discloses, wherein the physical contact proximity detection is at least one of: a touch of a designated area by the user and/or the user device (The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example ., para [0452)); an insertion of an object into a designated area; and a connection via a physical connection.

Regarding claim 6, Breazeal and Jeong disclose the method of claim 2. Breazeal further discloses, wherein the electrical proximity detection includes at least a cable connection; and a hardware connection (The PCD 100 may have several different animations corresponding to 'wake up' Verbal or tactile commands or other audiovisual events or turning the power on/connecting a power source when it has been asleep or off for <=48 hours, para (0450]).

Regarding claim 7, Canceled.

Regarding claim 8, claim 8 is rejected using the same rejections as made to claim 1 in addition to the additional rejections listed.  

Regarding claim 8, Breazeal discloses machine readable and non-transitory medium having information recorded thereon for activating a head of an animatronic device, wherein the information, when read by the machine, causes the machine (The methods and systems described herein may be deployed in part or in whole through a machine that executes computer Software, program codes, and/or instructions on a processor., para [04981); 

to perform the following: 
detecting, by the animatronic device, proximity between the animatronic and a user device (As used herein, “environment” refers to the physical environment of a user within a proximity to the user sufficient to allow for observation of the user by the sensors of a PCD., para [0037]; "Further, the PCD may detect the UUID broadcasted in the Discovery Channel of BLE enabled devices and decode personal data associated with the device user. The PCD may use the obtained identity and personal data to gather additional personal information from Social networking sites like Facebook, Twitter, Linkedln, or similar. The PCD may announce the presence and identity of the people detected in its near or far field communication range along with a display of the constructed personal profile of the people. para [0458)); 

 awaking head of the animatronic device from an inactive state ('The PCD 100 may have several wake up animations corresponding to verbal or tactile “wake up” commands or turning the power on after more than 3 hours
asleep or off between 11 pm and 11 am local time, for example.", para [04521); 

wherein the head in the inactive state is in a down position and in an erected position when it is awaken; and
conducting, by the animatronic device, a human machine dialogue with a user of the user device via the awaken head of the animatronic device. (As noted, visual, auditory and tactile sensations may be conveyed by PCD 100 to the user. For example, audio output device may be used to output Sounds, alarms, music, Voice instructions and the like and to engage in conversation with a user. para [02761).
Breazeal teaches all of the limitations of claim 8, but does not explicitly teach “based on a change in a magnetic field between the animatronic device and the user device; in response to the detected proximity,” However Jeong para 80-81 teaches The proximity sensor 141 may include a sensor to sense presence or absence of an object approaching a surface, or an object located near a surface, by using an electromagnetic field, infrared rays, or the like without a mechanical contact. The proximity sensor 141 may be arranged at an inner region of the electronic device covered by the touch screen, or near the touch screen.; The proximity sensor 141, for example, may include any of a transmissive type a magnetic type proximity sensor and the like. 
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Breazeal in view of Jeong for the purpose of detecting proximity using a magnetic type sensor such that the claimed invention as a whole would have been obvious.  

Regarding claim 9, Breazeal and Jeong disclose the medium of claim 8. Breazeal further discloses, wherein the proximity (Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device, para [04361); 

event driven proximity detection (''The PCD 100 may have several wake up animations corresponding to verbal or tactile “wake up” commands or turning the. power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example., para [04521); 

physical contact proximity detection (The PCD 100 may have several wake up animations corresponding to verbal or tactile “wake up” commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example. para [04521); and 

electrical proximity detection ("The PCD 100 may have several different animations corresponding to “wake up” Verbal or tactile commands or other audiovisual events or turning the power on/connecting a power source when it has been asleep or off for <=48 hours.", para [04501).

Regarding claim 10, Breazeal and Jeong disclose the medium of claim 9. Breazeal further discloses, wherein the contactless proximity detection is based on at least one of: a magnet present on the animatronic device so that when the proximity of the user device causes a magnetic response; near field communication (NFC); radio frequency identification (RFID); and wireless network detection ("Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device", para [0436]; para [00371).

Regarding claim 11, Breazeal and Jeong disclose the medium of claim 9. Breazeal further discloses, wherein the event driven proximity detection includes at least one of: detecting a pre-defined auditory event ("The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452)); detecting a pre-defined visual event; and detecting a re-defined event in multimodal domain.

Regarding claim 12, Breazeal and Jeong disclose the medium of claim 9. Breazeal further discloses, wherein the physical contact proximity detection is at least one of: a touch of a designated area by the user and/or the user device ("The PCD 100 may have several wake up animations corresponding to verbal or tactile ·wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [04521); an insertion of an object into a designated area; and a connection via a physical connection.

Regarding claim 13, Breazeal and Jeong disclose the medium of claim 9. Breazeal further discloses, wherein the electrical proximity detection includes at least one of: a cable connection; and a hardware connection ("The PCD 100 may have several different animations corresponding to “wake up” Verbal or tactile commands or other audiovisual events or turning the power on/connecting a power source when it has been asleep or off for <=48 hours.", para [0450]).

Regarding claim 14, Canceled.

Regarding claim 15, claim 15 is rejected using the same rejections as made to claim 1 in addition to the additional rejections listed.  
Regarding claim 15, Breazeal discloses a system for activating an animatronic device, comprising: 
a presence detector configured for detecting proximity of a user device; and ("As used herein. environment. refers to the physical environment of a user within a proximity to the user sufficient to allow for observation of the user by the sensors of a PCD.", para [0037]; "Further, the PCD may detect the UUID broadcasted in the Discovery Channel of BLE enabled devices and decode personal data associated with the device user. The PCD may use the obtained identity and personal data to gather additional personal information from Social networking sites like Facebook, Twitter, linkedIn, or similar. The PCD may announce the presence and identity of the people detected in its near or far field communication range along with a display of the constructed personal profile of the people.", para [0458]) 

a robot head configuration unit configured for, awaking an animatronic device from an inactive state, ("The PCD 100 may have several wake up animations corresponding to verbal or tactile. wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]); 

wherein the head in the inactive state is in a down position and in an erected position when it is awaken; and (The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' [erected head] commands or turning the power on after more than 3 hours asleep [down position] or off between 11 pm and 11 am local time, for example., para (0452)). PCD social code may provide for the ability to build rapport with the user. i.e. mirror behavior, mimic head poses [awaking the head], etc. para 147) Also (PCD 100 may also generate its own expressive body movements to suit the situation, such as postural mirroring and synchrony to build rapport. para 297) Also (PCD 100 may be animated and reactive to a user, such as by, for example, blinking and looking down if the remote participant pauses for a determined amount of time, para 164) It is noted that Breazeal teaches head poses.  Head in a down position or an in erected head position are simple Aesthetic design changes MPEP 2144.04.
	an interaction controller configured for conducting a human machine dialogue with a user of the user device via the awaken head of the animatronic device. ("As noted, visual, auditory and tactile sensations may be conveyed by PCD 100 to the user. For example, audio output device may be used to output Sounds, alarms, music, Voice instructions and the like and to engage in conversation with a user.", para [0276]).

Breazeal teaches all of the limitations of claim 15, but does not explicitly teach “based on a change in a magnetic field between the animatronic device and the user device; in response to the detected proximity,” However Jeong para 80-81 teaches The proximity sensor 141 may include a sensor to sense presence or absence of an object approaching a surface, or an object located near a surface, by using an electromagnetic field, infrared rays, or the like without a mechanical contact. The proximity sensor 141 may be arranged at an inner region of the electronic device covered by the touch screen, or near the touch screen.; The proximity sensor 141, for example, may include any of a transmissive type a magnetic type proximity sensor and the like. 
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Breazeal in view of Jeong for the purpose of detecting proximity using a magnetic type sensor such that the claimed invention as a whole would have been obvious.  

Regarding claim 16, Breazeal discloses the system of claim 15. Breazeal further discloses, wherein the presence detector comprises: a contactless proximity detector configured for detecting presence based on contactless proximity detection ("Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device", para [0436]); 

an event driven proximity detector configured for detecting presence based on event driven proximity detection ("The PCD 100 may have several wake up animations corresponding to verbal or tactile .wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]); 

a physical proximity detector configured for detecting presence based on physical contact (The PCD 100 may have several wake up animations corresponding to verbal or tactile. wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]); and 

an electrical proximity detector configured for detecting presence via electrical proximity detection (The PCD 100 may have several wake up animations corresponding to verbal or tactile. wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]);.

Regarding claim 17, Breazeal discloses the system of claim 16. Breazeal further discloses, wherein the contactless proximity detection is based on at least one of: a magnet present on the animatronic device so that when the proximity of the user device causes a magnetic response; near field communication (NFC); radio frequency identification (RFID); and wireless network detection ("Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device", para [0436]).

Regarding claim 18, Breazeal and Jeong disclose the system of claim 16. Breazeal further discloses, wherein the event driven proximity detection includes at least one of: detecting a pre-defined auditory event (''The PCD 100 may have several wake up animations corresponding to verbal or tactile. wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]); 

detecting a pre-defined visual event; and detecting a re-defined event in multimodal domain.

Regarding claim 19, Breazeal and Jeong disclose the system of claim 16. Breazeal further discloses, wherein the physical contact includes at least one of: a touch of a designated area by the user and/or the user device (''The PCD 100 may have several wake up animations corresponding to verbal or tactile .wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]); an insertion of an object into a designated area; and a connection via a physical connection.

Regarding claim 20, Breazeal and Jeong disclose the system of claim 16. Breazeal further discloses, wherein the electrical proximity detection includes at least one of: a cable connection; and a hardware connection ("The PCD 100 may have several different animations corresponding to. wake up' Verbal or tactile commands or other audiovisual events or turning the power on/connecting a power source when it has been asleep or off for <=48 hours.", para [0450]).

Regarding claim 21, Canceled.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kidd 20170228520 as it relates to Applicant’s Fig. 2A.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664